386 U.S. 211 (1967)
SHELL OIL CO.
v.
STATE BOARD OF EQUALIZATION OF CALIFORNIA ET AL.
No. 863.
Supreme Court of United States.
Decided February 27, 1967.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Robert D. Mackenzie for appellant.
Thomas C. Lynch, Attorney General of California, James E. Sabine and Ernest P. Goodman, Assistant Attorneys General, and John J. Klee, Jr., Deputy Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.